Title: To George Washington from Josiah Parker, 3 March 1791
From: Parker, Josiah
To: Washington, George



Sir
Philadelphia March 3rd 1791

The Excise Bill being passed with a weighty provission for you to appoint a Number of Officers for carrying it into effect it may be my duty to nominate persons in the district of the United States I represent worthy of carrying into effect the Law, consequently I shall take the liberty of doing so, at the same time Confess that I am not authorised by either of the Characters or any one in the district to apply for an appointment under the above Law but as I deem the Characters I shall name more proper than any others in the different Counties I shall take the liberty to name them as follows.

          
            Surry County
            Colo. Richard Cocke
          
          
            Southampton
            Hartwell Cocke Esqr.
          
          
            Isle of Wight
            Colo. Emanuel Wills
          
          
            Nansemond
            Majr Josiah Riddick
          
          
            Norfolk
            Colo. Willis Willson
          
          
            Princess Anne
            Thos Wishart Jr Esqr.
          
          
          
            Northampton
            Thomas Parramore Esqr.
          
          
            Accomack
            Major Thos Parker
          
        
to the Military department I take the liberty of recommending Lemuel Riddick Esqr. as an Officer of Nansemond County. to the Secretary of War last session I mentiond him in terms that I supposed would have insured success.
beleive me sir I have no personal views to gratify in those nominations, having no relation or Connection amongst them. with every Sentiment of respect and Esteem I have the honor to be your most Obedient and very humble servant

J: Parker

